DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on June 30th 2020 and January 20th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7, 8, 12-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation recites “…about 0 percent to about 50 percent.” The limitation is deemed indefinite because the use of the term “about” sets the range outside of 0-50 percent.

Regarding claim 8, the limitation recites “…about 25 percent.” The limitation is deemed indefinite because, despite the value being 25 percent, the use of the term “about” sets the value higher or lower than 25 percent.
Regarding claim 12, the limitation recites “…about sixteen microns tall, plus or minus 10 percent.” The limitation is deemed indefinite because, despite the range being 6-26 microns, the use of the term “about” sets the range outside of 6-26 microns.
Regarding claim 13, the limitation recites “…about 40 microns wide, plus or minus 10 percent.” The limitation is deemed indefinite because, despite the range being 30-50 microns, the use of the term “about” sets the range outside of 30-50 microns.
Regarding claim 14, the limitation recites “…about 80 microns long, plus or minus 10 percent.” The limitation is deemed indefinite because, despite the range being 70-90 microns, the use of the term “about” sets the range outside of 70-90 microns.
Regarding claim 15, the limitation recites “…about 0.2 Mpa to about 1.4 Mpa…” The limitation is deemed indefinite because the use of the term “about” sets the range outside of 0.2-1.4 Mpa.
Regarding claim 16, the limitation recites “…about 0.1 Mpa to about 1.4 Mpa…” The limitation is deemed indefinite because the use of the term “about” sets the range outside of 0.1-1.4 Mpa.
Regarding claim 21, 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manacorda et al. (US 7,703,547; “Manacorda”) in view of Kitayama et al. (US 7,703,816; “Kitayama”).
Regarding claim 1, Manacorda discloses an adaptor (14) configured for coupling to a power tool (10; Fig. 1) for reducing transmission of vibrations from the power tool (10) to hands of a user while allowing maintenance of a grip by the user (col. 3 ll. 39-42, col. 4 ll. 22-25), the adaptor (14) comprising:
one or more adaptor sections (14-1, 14-2), each adaptor section (14-1, 14-2) comprising:
a core (12) comprising a foam (col. 4 ll. 32-40);
a user contact surface (see annotated diagram 1 below) configured for contact by a user (Fig. 1);
a tool contact surface (see annotated diagram 1 below) configured for contact with the power tool (10; Fig. 1), wherein the core (12) is disposed between the user contact surface (see annotated diagram 1 below) and the tool contact surface (see annotated diagram 1 below; Fig. 1); and
a connection mechanism (col. 4 ll. 10-13) configured to secure the adaptor (14) to the power tool (10).
	Manacorda fails to disclose a core comprising a closed cell liquid filled foam (CCLFF).
However, Kitayama teaches a water management dams comprising a closed cell liquid filled foam (claim 3; col. 4 ll. 30-35 discloses the expanding and contracting of the foam to accommodate the expanding and contracting of the biasing members).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to replace the foam of Manacorda with the CCLLF, as taught by Kitayama, in order to accommodate the vibrations emanating from the power tool.


    PNG
    media_image1.png
    496
    460
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 2, Manacorda discloses wherein the at least one adaptor section (14-2) comprises an inner surface contoured to complement a portion of an outer surface of the power tool (10; Fig. 1).
Regarding claim 3, Manacorda discloses wherein the at least one adaptor section (14-1) comprises a depression (see annotated diagram 1 above) for receiving one or more digits of a human hand (Fig 1).
Regarding claim 4, Manacorda discloses wherein the depression (see annotated diagram 1 above) is configured to receive a human thumb (Fig. 1).
Regarding claim 12, Manacorda in view of Kitayama disclose the CCLFF.
Manacorda in view of Kitayama fail to disclose wherein the CCLFF comprises a cell size of about sixteen microns tall, plus or minus 10 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the CCLFF comprising a cell size of about sixteen microns tall, plus or minus 10 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Manacorda in view of Kitayama disclose the cell size.
Manacorda in view of Kitayama fail to disclose wherein the cell size is about 40 microns wide, plus or minus 10 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the CCLFF comprising a cell size of about 40 microns wide, plus or minus 10 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Manacorda in view of Kitayama disclose the cell size.
Manacorda in view of Kitayama fail to disclose wherein the cell size is about 80 microns long, plus or minus 10 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the CCLFF comprising a cell size of about 80 microns wide, plus or minus 10 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Manacorda in view of Kitayama disclose the CCLF.
Manacorda in view of Kitayama fail to disclose wherein the CCLF has a storage modulus that can range from about 0.2 Mpa to about 1.4 Mpa at a frequency of about 1 Hz.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the CCLFF having a storage modulus that can range from 0.2-1.4 Mpa at a frequency of about 1 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Manacorda in view of Kitayama disclose the CCLF.
Manacorda in view of Kitayama fail to disclose wherein the CCLF has a loss modulus that can range from about 0.1 Mpa to about 1.4 Mpa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the CCLFF having a storage modulus that can range from 0.1-1.4 Mpa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Manacorda discloses the foam is at last partially covered with a sealing layer (12-2a) comprising a zero percent liquid layer. 
Manacorda fails to disclose the foam comprising a closed cell liquid filled foam (CCLFF).
However, Kitayama teaches a water management dams comprising a closed cell liquid filled foam (claim 3; col. 4 ll. 30-35 discloses the expanding and contracting of the foam to accommodate the expanding and contracting of the biasing members).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to replace the foam of Manacorda with the CCLLF, as taught by Kitayama, in order to accommodate the vibrations emanating from the power tool.
Regarding claim 20, Manacorda discloses wherein the tool contact surface (see annotated diagram 1 above) comprises a rigid material (Fig. 1).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manacorda et al. (US 7,703,547; “Manacorda”) in view of Kitayama et al. (US 7,703,816; “Kitayama”) as applied to claim 1 above, and further in view of Kuehne al. (US 2015/0151422; “Kuehne”).
Regarding claim 5, Manacorda in view of Kitayama disclose the power tool (10).
Manacorda in view of Kitayama fail to disclose wherein the power tool comprises a sander having a vibrating surface.
However, Kuehne teaches a power tool (10) comprises a sander (Fig. 1) having a vibrating surface (para. [0061] discloses minimizing vibration, but not fully eliminating it. Therefore, there is still some vibration present during tool operation).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to replace the power tool of Manacorda in view of Kitayama with the sander, as taught by Kuehne, in order to provide added anti-vibration properties to the sander.
8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manacorda et al. (US 7,703,547; “Manacorda”) in view of Kitayama et al. (US 7,703,816; “Kitayama”) as applied to claim 1 above, and further in view of Simonetti et al. (US 2012/0241637; “Simonetti”).
Regarding claim 6, Manacorda in view of Kitayama disclose the CCLFF.
Manacorda in view of Kitayama fail to disclose wherein the CCLFF comprises a viscoelastic polymer and a liquid.
However, Simonetti teaches a viscoelastic polymer dispersed in liquid (para. [0016]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the CCLFF of Manacorda in view of Kitayama by having provided the viscoelastic polymer in liquid, as taught by Simonetti, in order to protect the tool and user from shock and vibration (para. [0013]).
Regarding claim 7, Manacorda in view of Kitayama and Simonetti discloses the CCLFF comprises a liquid.
Manacorda in view of Kitayama and Simonetti fail to disclose wherein the CCLFF comprises a percentage of the liquid by volume that ranges from about 0 percent to about 50 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a percentage of the liquid by volume that ranges from about 0 percent to about 50 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Manacorda in view of Kitayama and Simonetti discloses the CCLFF comprises a liquid.
Manacorda in view of Kitayama and Simonetti fail to disclose wherein the percentage of the liquid by volume is about 25 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the percentage of the liquid by volume being about 25 percent, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manacorda et al. (US 7,703,547; “Manacorda”) in view of Kitayama et al. (US 7,703,816; “Kitayama”) and Simonetti et al. (US 2012/0241637; “Simonetti”) as applied to claim 1 above, and further in view of Wright (US 2003/0130369).
Regarding claim 9, Manacorda in view Kitayama and Simonetti disclose the viscoelastic polymer.
Manacorda in view of Kitayama and Simonetti fail to disclose wherein the viscoelastic polymer comprises an acrylate.
However, Wright teaches a viscoelastic polymer comprises and acrylate (para. [0019]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the viscoelastic polymer of Manacorda in view of Kitayama and Simonetti by having provided the acrylate, as taught by Wright, in order to create a material suitable for vibration damping (para. [0019]).
Regarding claim 10, Manacorda in view of Kitayama and Simonetti discloses the viscoelastic polymer.
Manacorda in view of Kitayama and Simonetti fail to disclose the acrylate is ultraviolet (UV) light cured.
However, Wright teaches the acrylate is ultraviolet (UV) light cured (para. [0019], [0021]; all fluorescent lamps emit some UV).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the viscoelastic polymer of Manacorda in view of Kitayama and Simonetti by having provided the UV light curing, as taught by Wright, in order to polymerize the material (para. [0017]).
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Manacorda et al. (US 7,703,547; “Manacorda”) in view of Kitayama et al. (US 7,703,816; “Kitayama”) as applied to claim 20 above, and further in view of Rompel et al. (US 2015/0266179; “Rompel”).
Regarding claim 21, Manacorda discloses wherein the rigid material.
Manacorda fails to disclose the rigid material comprises plastic and/or metal.
However, Rompel teaches housing of the power tool comprising plastic and/or metal (para. [0011]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the rigid material of Manacorda by having provided plastic and/or metal, as taught by Rompel, in order to provide rigidity and flexibility of the power tool (para. [0012]).
Allowable Subject Matter
11.	Claims 11, 18, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the most relevant prior art is Crison et al. (US 5,976,571; “Crison”).
Crison discloses a plug formed from a viscoelastic polymer, fatty acid, ester, wax or polyethylene glycol.
Crison fails to disclose the liquid comprising polyethylene glycol.
Regarding claim 18, the most relevant prior art is Manacorda et al. (US 7,703,547; “Manacorda”).
Manacorda discloses the sealing layer (12-2a).
Manacorda fails to disclose the sealing layer comprises the viscoelastic polymer.
Additionally, it would not be obvious to modify the sealing layer of Manacorda with a viscoelastic polymer because a solid, peelable film is needed for the function of element 12-2a, not a foam.
Regarding claim 19, the most relevant prior art is Manacorda et al. (US 7,703,547; “Manacorda”).
Manacorda discloses the sealing layer (12-2a).
Manacorda fails to disclose a synthetic rubber layer bonded to the sealing layer.
Regarding claim 22, the most relevant prior art is Manacorda et al. (US 7,703,547; “Manacorda”).
Manacorda discloses wherein the at least one adaptor section comprises an inner surface configured for transition fit engagement to an outer surface of the power tool.
Manacorda fails to disclose wherein the at least one adaptor section comprises an inner surface configured for friction fit engagement to an outer surface of the power tool.
It would not be obvious to one having ordinary skill in the art to modify Manacorda with a friction fit because it would make element 12 more difficult to remove from the power tool.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731